 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   AARON LAMONT STRIBLING,                               No.: 1:18-cv-01658-LJO-SAB (PC)

11                      Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                           RECOMMENDATION, AND DENYING
12          v.                                             PLAINTIFF’S MOTION TO DIRECT THE
                                                           PRISON PAY THE FILING FEE
13   KERN VALLEY STATE PRISON, et al.,
                                                           [ECF Nos. 6, 7, 8]
14                      Defendants.
15

16          Plaintiff Aaron Lamont Stribling is a state prisoner proceeding pro se in a civil rights

17   action pursuant to 42 U.S.C. ' 1983. The matter was referred to a United States Magistrate Judge

18   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On January 10, 2019, the Magistrate Judge issued a Findings and Recommendation

20   recommending Plaintiff’s motion to direct the prison pay the filing fee, filed on January 9, 2019

21   (ECF No. 6), be denied. The Findings and Recommendation was served on Plaintiff and

22   contained notice that objections were to be filed within thirty days. (ECF No. 7.)
            Plaintiff filed objections on February 11, 2019. In his objections, Plaintiff contends that
23
     he has submitted a check to the Court for the filing fees in this action. Plaintiff attaches a copy of
24
     his inmate transaction list which reflects that on January 9, 2019, a check in the amount of
25
     $400.00 was addressed to the United States District Court for the Eastern District of California,
26
     Fresno Division. However, there is no indication that the check was mailed to the Court, and to
27
     date, this Court has not received any payment toward the filing fee in this action.
28
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a
 2   de novo review of this case. Having carefully reviewed the entire file, the Court finds the
 3   Findings and Recommendations to be supported by the record and by proper analysis.
 4          Based on the foregoing, it is HEREBY ORDERED that:

 5          1.     The Findings and Recommendation filed on January 10, 2019, is adopted in full;

 6          2.     Plaintiff’s motion to direct the prison pay the filing fee is denied; and

 7          3.     In the interest of justice, Plaintiff is granted thirty (30) days from the date of

 8                 service of this order to either pay the filing fee in full or submit a complete

 9                 application to proceed in forma pauperis.

10

11   IT IS SO ORDERED.

12      Dated:    February 12, 2019                         /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
